BARRY, Superior Court Judge.
The original opinion in this case was handed down on June 16, 1952, and reported in 74 Ariz. 140, 245 P.2d 284. Appellees filed a timely motion for rehearing which raised some doubt as to the correctness of the original decision. We are now of the opinion that the motion for rehearing should be granted. We shall not attempt to review the facts as set forth in the original opinion.
Upon consideration of the arguments advanced by appellees in the memorandum accompanying the motion for rehearing, we are of the opinion that the point is well taken that the complaint does not plead special damages. It has set forth the various items of special damages plaintiffs claim to have suffered. These damages, as appear from the complaint, are not different in either degree or kind from those suffered by the public, generally, and can constitute no basis for the cause of action claimed. It would, therefore, serve no purpose to remand the case to the lower court for further proceedings.
Judgment affirmed.
UDALL, C. J., and PHELPS, DE CONCINI and LA PRADE, JJ., concur.
Justice R. C. STANFORD, having disqualified, Superior Court Judge RALPH BARRY of Maricopa County was called to sit in his stead.